Exhibit 10.1

 

RESTRICTED STOCK INDUCEMENT AGREEMENT

 

THIS RESTRICTED STOCK INDUCEMENT AGREEMENT (this “Agreement”) is made as of the
         day of                   , 20    , between Forest Oil Corporation, a
New York corporation (the “Company”), and                          (the
“Employee”).

 

1.                                      Award. As of the date of this Agreement,
           shares of the Company’s common stock, par value $.10 per share (the
“Restricted Stock”), shall be issued as hereinafter provided in the Employee’s
name subject to certain restrictions thereon, in consideration of services to be
provided by the Employee to the Company in the future. The Restricted Stock
shall be issued upon acceptance of this Agreement by the Employee and upon
satisfaction of the conditions of this Agreement.

 

2.                                      Restricted Stock. The Employee hereby
accepts the Restricted Stock when issued and agrees with respect thereto as
follows:

 

(a)                                  Forfeiture Restrictions.  The Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent then subject to the
Forfeiture Restrictions (as hereinafter defined), and in the event of
termination of the Employee’s employment with the Company for any reason other
than death, Disability, or Involuntary Termination (as such terms are
hereinafter defined), the Employee shall, for no consideration, forfeit to the
Company all Restricted Stock to the extent then subject to the Forfeiture
Restrictions.  The prohibition against transfer and the obligation to forfeit
and surrender Restricted Stock to the Company upon termination of employment are
herein referred to as the “Forfeiture Restrictions.” The Forfeiture Restrictions
shall be binding upon and enforceable against any transferee of Restricted
Stock. For purposes of this Agreement, the following capitalized words and terms
shall have the meanings indicated below:

 

(i)                                     “Affiliate” shall mean any corporation,
partnership, limited liability company or partnership, association, trust, or
other organization which, directly or indirectly, controls, is controlled by, or
is under common control with, the Company.  For purposes of the preceding
sentence, “control” (including, with correlative meanings, the terms “controlled
by” and “under common control with”), as used with respect to any entity or
organization, shall mean the possession, directly or indirectly, of the power
(i) to vote more than 50% of the securities having ordinary voting power for the
election of directors of the controlled entity or organization or (ii) to direct
or cause the direction of the management and policies of the controlled entity
or organization, whether through the ownership of voting securities or by
contract or otherwise.

 

(ii)                                  “Board” shall mean the Board of Directors
of the Company.

 

(iii)                               “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(iv)                              “Committee” shall initially mean the
compensation committee of the Board.

 

--------------------------------------------------------------------------------


 

(v)                                 “Corporate Change” shall have the meaning
given to “Change of Control” in the Severance Agreement.

 

(vi)                              “Disability” shall have the meaning given such
term in the Severance Agreement.

 

(vii)                           “Involuntary Termination” shall have the meaning
set forth in the Severance Agreement.

 

(viii)                        “Section 16 Person” shall mean an officer,
director or affiliate of the Company or a former officer, director or affiliate
of the Company who is subject to section 16 of the Securities Exchange Act of
1934, as amended.

 

(ix)                                “Severance Agreement” shall mean the
Severance Agreement by and between the Employee and the Company in effect as of
the date hereof, as may be amended or superseded from time to time.

 

(b)                                 Lapse of Forfeiture Restrictions.  The
Forfeiture Restrictions shall lapse as to the Restricted Stock in accordance
with the following schedule provided that the Employee has been continuously
employed by the Company from the date of this Agreement through the lapse date:

 

 

 

Percentage of Total Number of

 

 

Shares of Restricted Stock as to

Lapse Date

 

Which Forfeiture Restrictions Lapse

 

 

 

 

 

 

 

 

 

 

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Stock then subject to the Forfeiture Restrictions on (i) the
date of a Corporate Change if the successor entity does not assume, convert or
replace the Restricted Stock governed by this Agreement with an equity or
equity-based award that is substantially the same in all material economic
respects, (ii) the date the Employee’s employment with the Company is terminated
by reason of death, Disability or Involuntary Termination, or (iii) at the
Committee’s discretion, as of the date determined by the Committee.  For the
avoidance of doubt, if, in connection with a Corporate Change, the successor
entity assumes, converts or replaces this Agreement with an agreement that is
the same in all material respects, any Forfeiture Restrictions continuing after
such Corporate Change with respect to such assumed, converted or replaced award
shall lapse on the date of Employee’s Involuntary Termination following such a
Corporate Change.

 

(c)                                  Certificates.  A certificate evidencing the
Restricted Stock shall be issued by the Company in Employee’s name, pursuant to
which Employee shall have all of the rights of a shareholder of the Company with
respect to the Restricted Stock, including, without limitation, voting rights
and the right to receive dividends; provided, however, that dividends paid in
shares of the Company’s stock shall be subject to the Forfeiture Restrictions.
The Employee may not

 

2

--------------------------------------------------------------------------------


 

sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the
Restricted Stock until the Forfeiture Restrictions have expired and a breach of
the terms of this Agreement shall cause a forfeiture of the Restricted Stock. 
The Company, in its discretion, may elect to complete the delivery of the
Restricted Stock by means of electronic, book-entry statement, instead of
issuing physical share certificates.

 

Certificates, if any, shall be delivered upon issuance to the Secretary of the
Company or to such other depository as may be designated by the Committee as a
depository for safekeeping until the forfeiture of such Restricted Stock occurs
or the Forfeiture Restrictions lapse pursuant to the terms of this award.  Upon
the lapse of the Forfeiture Restrictions, the Company shall cause a new
certificate or certificates to be issued without legend (except for any legend
required pursuant to applicable securities laws or any other agreement to which
the Employee is a party) in the name of the Employee in exchange for the
certificate evidencing the Restricted Stock, or, as may be the case, it shall
issue appropriate instructions to the transfer agent if the electronic,
book-entry method is utilized.  In any event, the Company, in its discretion,
may elect to deliver the shares in certificate form or electronically to a
brokerage account established for the Employee’s benefit at a brokerage
financial institution selected by the Company.  At the Company’s request, the
Employee shall deliver to the Company a stock power, endorsed in blank, relating
to the Restricted Stock and the Employee agrees to complete and sign any other
documents and take additional action that the Company may request to enable it
to deliver the Restricted Stock on the Employee’s behalf.

 

(d)                                 Corporate Acts.  The existence of the
Restricted Stock shall not affect in any way the right or power of the Board or
the shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2(a) hereof shall not apply to the transfer of Restricted Stock pursuant
to a plan of reorganization of the Company, but the stock, securities or other
property received in exchange therefore shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Stock for all purposes of
this Agreement and the certificates representing such stock, securities or other
property shall include a legend to show such restrictions.

 

(e)                                  No Effect on Right or Power.  Nothing
contained in this Agreement shall be construed to prevent the Company or any
Affiliate from taking any action which is deemed by the Company or such
Affiliate to be appropriate or in its best interest, whether or not such action
would have an adverse effect on this Award.  Neither the Employee, nor his or
her beneficiary or any other person shall have any claim against the Company or
any Affiliate as a result of any such action.

 

3.                                      Withholding of Tax.  To the extent that
the receipt of the Restricted Stock or the lapse of any Forfeiture Restrictions
results in compensation income or wages to the Employee for federal, state or
local income tax purposes, the Employee shall deliver to the Company at the time
of such receipt or lapse, as the case may be, such amount of shares of common
stock of the Company or money as the Company may require to meet its obligation
under applicable tax laws

 

3

--------------------------------------------------------------------------------


 

or regulations, in accordance with the sub-sections below.

 

(a)                                  Non Section 16 Persons.  The Employee shall
automatically surrender to the Company shares of stock of the Company subject to
this Agreement and with respect to which the Forfeiture Restrictions lapse
(valued at their fair market value on the date of surrender of such shares) to
satisfy any tax required to be withheld by reason of compensation income or
wages resulting under this Agreement, unless the Employee elects to deliver to
the Company a check in the amount of the required taxes at the time of the lapse
of the Forfeiture Restrictions.  An election pursuant to the preceding sentence
shall be referred to herein as a “Withholding Election,” and the Company retains
the right to impose conditions on the withholding election right.  All
Withholding Elections shall be made by written notice to the Company at its
principal executive office addressed to the attention of the Secretary.  So long
as the Employee is not a Section 16 Person, the Employee may revoke such
election by delivering to the Secretary written notice of such revocation at
least 5 business days prior to the date such election is implemented through
actual surrender or withholding of shares of stock of the Company.

 

(b)                                 Section 16 Persons.  Notwithstanding the
foregoing, if the Employee is a Section 16 Person, the Employee must provide the
Company with an election form that must:

 

(i)                                     be in writing, signed, irrevocable and
delivered at least six months prior to the date any tax withholding is required
by reason of this Agreement (the “Withholding Date”) and either (1) authorize
the surrender to the Company by the Employee of shares of stock of the Company
subject to this Agreement and with respect to which the Forfeiture Restrictions
lapse sufficient to satisfy any tax required to be withheld by reason of
compensation income or wages resulting under this Agreement, or (2) confirm that
the Employee will deliver to the Company a check in the amount of the required
taxes at the time of the lapse of the Forfeiture Restrictions, or

 

(ii)                                  (a) be approved by the Committee, either
before or after such election is made, (b) be made, and the Withholding Date
occur, during a period beginning on the third business day following the date of
release by the Company for publication of quarterly and annual summary
statements of sales and earnings and ending on the thirtieth day following such
date, and (c) be made more than six months after the effective date of this
Agreement.

 

(c)                                  If the Employee fails to pay the required
amount to the Company or fails to make an election pursuant to the foregoing
sub-sections (a) or (b) (including in the event of any lapse of Forfeiture
Restrictions for any reason identified in Section 2(b)(ii) above prior to the
date that an election is required to be made pursuant to sub-section (b), and
the Employee has not made such an election) the Company is authorized to
withhold from any cash remuneration (or, if the Employee is not a Section 16
Person, stock remuneration, including withholding any Restricted Stock
distributable to the Employee under this Agreement) then or thereafter payable
to the Employee any tax required to be withheld by reason of compensation income
or wages resulting under this Agreement or the disposition of Restricted Stock
acquired under this Agreement.

 

(d)                                 For purposes hereof, withholding shall be
based on the Fair Market Value (hereinafter defined) of the common stock of the
Company (“Common Stock”) on the date prior

 

4

--------------------------------------------------------------------------------


 

to the date on which the Forfeiture Restrictions lapse.  As used in this
Agreement, “Fair Market Value” means, as of any specified date, the mean of the
high and low sales prices of the Common Stock on a national stock exchange, as
reported on the stock exchange composite tape on that date (or such other
reporting service approved by the Committee) or, if no prices are reported on
that date, on the last preceding date on which such prices of the Common Stock
are so reported.  If the Common Stock is traded over the counter at the time a
determination of its fair market value is required to be made hereunder, its
fair market value shall be deemed to be equal to the average between the
reported high and low or closing bid and asked prices of Common Stock on the
most recent date on which Common Stock was publicly traded.  In the event Common
Stock is not publicly traded at the time a determination of its value is
required to be made hereunder, the determination of its fair market value shall
be made by the Committee in such manner as it deems appropriate and as is
consistent with the requirements of section 409A of the Code.

 

4.                                      Status of Stock.  The Employee agrees
that the Restricted Stock issued under this Agreement will not be sold or
otherwise disposed of in any manner which would constitute a violation of any
applicable federal or state securities laws. The Employee also agrees that
(i) certificates, if any, representing the Restricted Stock may bear such legend
or legends as the Committee deems appropriate in order to reflect the Forfeiture
Restrictions and to assure compliance with applicable securities laws, (ii) the
Company may refuse to register the transfer of the Restricted Stock on the stock
transfer records of the Company if such proposed transfer would constitute a
violation of the Forfeiture Restrictions or, in the opinion of counsel
satisfactory to the Company, of any applicable securities law, and (iii) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Stock.

 

5.                                      Other Terms and Conditions.  The
Employee shall have the right to receive dividends with respect to Restricted
Stock subject to this Agreement, to vote Restricted Stock subject thereto, and
to enjoy all other shareholder rights, except that (i) the Employee shall not be
entitled to delivery of the stock certificate until the Forfeiture Restrictions
have expired, and (ii) the Company shall retain custody of the stock until the
Forfeiture Restrictions have expired, (iii) a breach of the terms and conditions
of this Agreement shall cause a forfeiture of the Restricted Stock Award, and
(v) with respect to the payment of any dividend with respect to shares of
Restricted Stock subject to this Agreement directly to the Employee, each such
dividend shall be paid no later than the end of the calendar year in which the
dividends are paid to holders of the Company’s common stock or, if later, the
fifteenth day of the third month following the date the dividends are paid to
shareholders of such class of shares.

 

5

--------------------------------------------------------------------------------


 

6.                                      Employment Relationship.  For purposes
of this Agreement, the Employee shall be considered to be in the employment of
the Company as long as the Employee remains an employee of either the Company,
an Affiliate, or any successor entity.  Without limiting the scope of the
preceding sentence, it is expressly provided that the Employee shall be
considered to have terminated employment with the Company at the time of the
termination of the “Affiliate” status of the entity or other organization that
employs the Employee.  Nothing in the award of the Restricted Stock pursuant to
this Agreement, shall confer upon the Employee the right to continued employment
by the Company or affect in any way the right of the Company to terminate such
employment at any time. Unless otherwise provided in a written employment
agreement or by applicable law, the Employee’s employment by the Company shall
be on an at-will basis, and the employment relationship may be terminated at any
time by either the Employee or the Company for any reason whatsoever, with or
without cause. Any question as to whether and when there has been a termination
of such employment, and the cause of such termination, shall be determined by
the Committee, and its determination shall be final.

 

7.                                      Notices. Any notices or other
communications provided for in this Agreement shall be sufficient if in
writing.  In the case of the Employee, such notices or communications shall be
effectively delivered if hand delivered to the Employee at his principal place
of employment or if sent by registered or certified mail to the Employee at the
last address the Employee has filed with the Company. In the case of the
Company, such notices or communications shall be effectively delivered if sent
by registered or certified mail to the Company at its principal executive
offices.

 

8.                                      Parachute Payment.  If, in connection
with a Corporate Change, the lapse of Forfeiture Restrictions on one or more
shares of Restricted Stock pursuant to this Agreement comprises part of any
“parachute payment” as defined in Code Section 280G(a)(2), the number of shares
of Restricted Stock to which such accelerated lapse of Forfeiture Restrictions
would otherwise apply may be reduced in accordance with Section 5 of the
Severance Agreement.

 

9.                                      Other Laws.  The Company shall not be
obligated to issue any common stock pursuant to this Agreement at any time when
the shares covered by this Agreement have not been registered under the
Securities Act of 1933, as amended, and such other state and federal laws,
rules, and regulations as the Company or the Committee deems applicable and, in
the opinion of legal counsel for the Company, there is no exemption from the
registration requirements of such laws, rules, and regulations available for the
issuance and sale of such shares.  No fractional shares of common stock shall be
delivered, nor shall any cash in lieu of fractional shares be paid.

 

10.                               Entire Agreement; Amendment. This Agreement
replaces and merges all previous agreements and discussions relating to the same
or similar subject matters between the Employee and the Company and constitutes
the entire agreement between the Employee and the Company with respect to the
subject matter of this Agreement.  This Agreement may not be modified in any
respect by any verbal statement, representation or agreement made by any
employee, officer, or representative of the Company or by any written agreement
unless signed by an officer of the Company who is expressly authorized by the
Company to execute such document.  Except as provided below, any modification of
this Agreement shall be effective only if it is in writing and signed by both
the Employee and an authorized officer of the Company.

 

6

--------------------------------------------------------------------------------


 

11.                               Inducement Award.  This award of Restricted
Stock is granted in accordance with exemption for employment inducement awards
set forth under Section 303A.08 of the New York Stock Exchange Listed Company
Manual, and has not been approved by the Company’s shareholders.

 

12.                               Interpretation of Committee.  The Employee
agrees that any dispute or disagreement which may arise in connection with this
Agreement shall be resolved by the Committee. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Agreement in
the manner and to the extent the Committee shall deem expedient to carry the
Agreement into effect.  Any interpretation made by the Committee of the terms of
this Agreement and any determination made by the Committee under this Agreement
may be made in the sole discretion of the Committee and shall be final, binding
and conclusive.

 

13.                               Binding Effect. This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under the Employee.

 

14.                               Controlling Law. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

[EMPLOYEE NAME]

 

 

SS#:

 

 

 

8

--------------------------------------------------------------------------------